1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     MARINA DUSHENKO
6
7                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                     Case No. 2:15-cr-197 GEB
11                        Plaintiff,               STIPULATION AND [PROPOSED] ORDER
                                                   TO CONTINUE STATUS CONFERENCE
12           v.
13   MARINA DUSHENKO and                           DATE: December 20, 2019
     STANISLAV CARPENCO,                           TIME:  9:00 a.m.
14                                                 JUDGE: Hon. Garland E. Burrell, Jr.
                          Defendants.
15
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Paul Hemesath, Assistant United States Attorney, attorney for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Benjamin D.
20   Galloway, attorneys for defendant Marina Dushenko, and Michael Chastaine, attorney for
21   defendant Stanislav Carpenco that the status conference scheduled for December 20, 2019, be
22   continued to January 17, 2020, at 9:00 a.m.
23           The reasons for this continuance are to allow defense counsel additional time to review
24   discovery with the defendants, to continue investigating the facts of the case, and to negotiate a
25   resolution to this matter.
26
27
28
      Stipulation and [Proposed] Order               -1-
      to Continue Status Conference
1             Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    excluded from the date of the parties stipulation through and including January 17, 2020;
3    pursuant to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order
4    479, Local Code T4 based upon continuity of counsel and defense preparation.
5             Counsel and the defendants also agree that the ends of justice served by the Court
6    granting this continuance outweigh the best interests of the public and the defendant in a speedy
7    trial.
8    DATED: December 17, 2019                    Respectfully submitted,
9
                                                 HEATHER E. WILLIAMS
10
                                                 Federal Defender
11
                                                 /s/ Benjamin D. Galloway
12                                               BENJAMIN D. GALLOWAY
                                                 Chief Assistant Federal Defender
13                                               Attorney for MARINA DUSHENKO
14   DATED: December 17, 2019                    /s/ Michael Chastaine
15                                               MICHAEL CHASTAINE
                                                 Assistant Federal Defender
16                                               Attorney for STANISLAV CARPENCO

17
18   DATED: December 17, 2019                    MCGREGOR W. SCOTT
                                                 United States Attorney
19
20                                               /s/ Paul Hemesath
                                                 PAUL HEMESATH
21                                               Assistant United States Attorney
                                                 Attorney for Plaintiff
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order              -2-
      to Continue Status Conference
1                                                ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    December 20, 2019, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the December 20, 2019 status conference shall be continued until January 17,
13   2020 at 9:00 a.m.
14           Dated: December 18, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
